DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,8-10,14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2014/0191863 (Ten Kate) in view of U.S. Application No. 2016/0156779 (Deshmukh et al.) and further in view of U.S. Patent Application No. 2015/0066525 (Webb, III et al.)

With respect to claims 1-2 and 16, Ten Kate teaches the following:

° a signal input (16) for obtaining the image data signal (paragraph [0055]:

"physiological characteristic sensor(s) 16 can include ... a photo-plethysmograph (PPG)') of the user initiating a call,
° a physiological data extraction unit (paragraph [0069]: "the specific processing performed by the processor 6 to determine the physiological characteristics') for extracting physiological data of the user from the obtained image data signal,

° a health condition determination unit (paragraph [0071]: "in step 107, it is determined if the physiological characteristics measured in step 105 are normal') for determining the health condition of the user based on the extracted physiological data, and

a prioritization unit (paragraph [0077]: "to appropriately prioritize the call at the call centre... allowing the call to be placed at the top of any queue (or in a different ‘higher priority’ queue)') for determining the priority level and/or conversation duration of the call based on the determined health condition of the user.

	Ten Kate does not specifically teach:
_an image data sensor for acquiring image data of a user initiating a call and for generating an image data signal.

However, note that Deshmukh et al. discloses that such is old in the art (see claim 1 and element 120 in the Figs.).

It would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Deshmukh et al. into the Ten Kate system or method as such would have only entailed the addition or substitution of one known sensor for another.

With respect to the new claim language:
	Wherein said prioritization unit is configured to determine routing information indicating to which healthcare service or healthcare professional the call shall be routed.
Note at least paragraphs 0001, 0004 and 0043 of Webb III et al.  It would have been obvious to one of ordinary skill in the art to have incorporated the priority teachings means of Webb III et al. into the system or method of Ten Kate/Deshmukh et al. as such would only entail the adding or substitution of one known means in prioritizing for another.

With respect to claim 2, note at least paragraph 0055 of Ten Kate.

With respect to claim 6, note paragraphs 0032 and 0055 of Ten Kate.

With respect to claim 8, note paragraph 0044 of Ten Kate.

With respect to claim 9, note paragraph 0071 of Ten Kate.

With respect to claim 10, note paragraphs 0042, 0043, 0045 and 0049 of Deshmukh et al.

With respect to claim 14, note paragraph 0055 of Ten Kate and element 120 of Deshmukh et al.

Claims 3 - 5, 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2014/0191863 (Ten Kate) in view of U.S. Application No. 2016/0156779 (Deshmukh et al.) and Webb III et al. and further in view of U.S. Patent Application No. 2005/0163302 (Mock et al.).

With respect to claims 3 -5, note paragraph 0031 of Mock et al. It would have been obvious to incorporated the teachings of Mock et al into the Ten Kate/Deshmukh et al./Webb, III et al. as such would only entail the substitution of one known stress estimation means for another. In addition, note at least claim 1 of Deshmukh et al.

With respect to claim 7, note paragraph 0017 of Mock et al.

With respect to claim 15, note paragraph 0031 and steps 511 and 513 of Mock et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note Figs, and Abstracts of the additional references cited on the accompanying 892.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Deane whose telephone number is 571 -272-7484. The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M. to 5:00 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on 571 -272-7488. The official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. However, unofficial faxes can be direct to the examiners computer at 571 273 - 7484.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 

14July2021
/WILLIAM J DEANE JR/           Primary Examiner, Art Unit 2652